Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. EXAMINER'S AMENDMENT
1. (Currently amended) A computerized method of identifying and classifying unstructured information in a computer system with access to enterprise data collections (EDC) and to non-enterprise data collections (NDC) based upon an enterprise project specification, said project specification including one or more descriptive functions, characteristics and objectives, the computer system having electronic access to said EDC and NDC, the method comprising: 
assigning an enterprise owned classification (EOClass) to unstructured electronic documents and data in said EDC based upon predetermined enterprise characteristics for enterprise owned or controlled organizations, enterprise affiliates, contractual joint venture partners, suppliers, manufacturers, distributors, and marketing organizations;
selecting primary search terms from said project specification;
expanding said primary search terms by content analysis and taxonomic analysis thereon and obtaining related secondary search terms;
applying contextual analysis to said primary and said secondary search terms and generating a plurality of search string parameters; 
searching said EDC and NDC with said search string parameters and obtaining located enterprise documents and data (LEDC) and located non- enterprise documents and data (LNDC) based upon the searches;
ascertaining ownership characteristics by comparing unstructured LEDC (uLEDC) to [[the]] unstructured LNDC (uLNDC) and (a) assigning an enterprise ownership classification (EOClass) [[EOClass]] to comparable unstructured elements in said located documents and data 
said ascertaining ownership compares said project specification, said one or more descriptive functions, characteristics and objectives, said primary terms and secondary terms, to said uLEDC and uLNDC, and adds EOClass and NEOClass as source labeling or tagging to uLEDC and uLNDC; 
assigning to ownership assigned uLEDC and uLNDC one or more intellectual property classifications (IP classes), said IP classes being trade-secret, non-trade-secret, licenseable, and innovative I.P. classifications further includes:
(a)assigning the trade-secret IP class when an element in the project specification (i) does not pattern match elements in the uLNDC and (ii) does pattern match elements in the uLEDC; 
(b)assigning the innovative IP class when an element in the project specification does not pattern match elements in the uLNDC and the uLEDC;
(c)assigning the non-trade-secret IP class when an element in the project specification does pattern match an element in the uLNDC;
(d)assigning the licenseable IP class when an element in the project specification (i) does not pattern match elements in the uLNDC, (ii) does pattern match elements in the uLEDC, and (iii) EOClass for the pattern matched uLEDC relates to one or more contractual joint venture partners, suppliers, manufacturers, distributors, and marketing organizations; and,

permitting controlled access to said project specification and said related data for monetization of said project specification and said related data.

2. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim 1 including
modifying said search string parameters to maximize said IP classes 
3. (previously amended) A computerized method of identifying and classifying unstructured information as claimed in claim 2 wherein
	said modification includes:
modifying said project specification, descriptive functions, characteristics or objectives and repeating the selecting of primary terms, expanding said secondary terms to obtain related tertiary search terms, generating further search parameters, searching with the tertiary search terms and further search parameters, ascertaining ownership and assigning intellectual property classifications.
4. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim 3 wherein
	said modifying includes:
	a comparison of said LEDC and said LNDC 

6. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim 1 wherein 
	said source labeling or tagging includes:
identifying and assigning representative indicia of an author and an author's enterprise affiliation for respective ones of said uLEDC and uLNDC 
7. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim 6 wherein
	said source labeling or tagging includes: 
multiple levels of EOClass and NEOClass 
8. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim 1 wherein
said EDC 

9. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim 1 including organizing, based upon a contextual protocol or a taxonomic protocol, at least one data set from (a) said primary and said secondary search terms, and (b) said LEDC and LNDC 

10. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim 9 wherein 
	

at least one data set with said EOClass and NEOClass 
11. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim 10 including	 modifying said search string parameters to maximize one or both of said ownership characteristics IP classes 
12. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim 10 wherein said contextual protocol includes:
	the use of primary search terms, secondary search terms and the proximal relationship therebetween in EDC and NDC 
13. (original) A computerized method of identifying and classifying unstructured information as claimed in claim10 wherein said ascertaining ownership gives priority to higher contextually organized data or higher taxonomically organized data.

17. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim l wherein
	IP classes 
	identifying and assigning representative indicia of an author and an author's enterprise affiliation for respective ones of said LEDC and LNDC 
further includes: 
assigning one or more multiple I.P. classifications, overlapping I.P. classifications, and conflicting I.P. classifications onto said respective ones of said LEDC and LNDC 
18. (cancelled)
19. (original) A computerized method of identifying and classifying unstructured information as claimed in claim 1 including: 
obtaining tertiary or successive additional search terms by selecting primary and secondary search terms, expanding said primary and secondary terms by content analysis and taxonomic analysis, applying contextual analysis and searching with said search parameters. 
20. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim l wherein 
said searching includes: 
LEDC and LNDC 
using said one of excerpts or samples during said ascertaining ownership and assigning IP classes 
21. (cancelled)
22. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim 20 wherein
	said searching includes:
	identifying and assigning representative indicia of author and an author’s enterprise affiliation for respective ones of said LEDC and LNDC 
23. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim 1 wherein 

the method including:
automatically removing common connective terms from said project specification during primary term selection;
expanding said primary search terms by either an automatic or facilitating a manual taxonomic analysis resulting in one or both of a hierarchal or an orthogonal expansion of said primary terms, said taxonomic analysis optionally incorporating a best fit selection of one of a plurality of predetermined taxonomic classification systems; 

automatically applying said contextual analysis to said primary and secondary terms with an application of predetermined content-based ranges between (a) said primary terms and (b) between primary terms and content-related secondary terms; and,
optionally facilitating a manual removal of primary and secondary terms from said search string.
24. (original) A computerized method of identifying and classifying unstructured information as claimed in claim 23 including:
	obtaining tertiary or successive additional search terms by selecting primary and secondary search terms, expanding said primary and secondary terms by content analysis and taxonomic analysis, applying contextual analysis and searching with said search parameters. 
25. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim 22 including establishing at least one data management task associated with the ownership characteristics and the IP classes 
setting and activating an update cycle task, said update cycle task iteratively involving selection of search terms, generation of search string parameters, expansion of terms, searching and reclassifying and assigning the IP classes 
and said LEDC and LNDC 
26. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim 25 wherein said at least one data management task includes storing said project specification and said LEDC and LNDC IP class 
27. (original) A computerized method of identifying and classifying unstructured information as claimed in claim 25 wherein said project specification includes at least affiliated outsource enterprise data for said enterprise.
28. – 50. (cancelled)

51. (currently amended) A computerized method of identifying and classifying unstructured information as claimed in claim 1 



including ascertaining LEDC, LNDC, uLEDC and uLNDC and adding EOClass and NEOClass to said LEDC and LNDC;  
assigning IP classes said LEDC and LNDC 
storing said project specification and said LEDC, LNDC, uLEDC and uLNDC 

52. (currently amended) An information processing system for identifying and classifying unstructured information in a computer system with access to enterprise data collections (EDC) and to non-enterprise data collections (NDC) and based upon a project specification including one or more descriptive functions, characteristics and objectives, the system comprising:
	means for selecting primary search terms from said project specification;

a search engine, coupled to said means for generating said search string parameters, searching said EDC and NDC located enterprise documents (LEDC) located non-enterprise documents (LNDC) 
means for ascertaining LEDC and LNDC , and comparing unstructured LEDC (uLEDC) to unstructured LNDC (uLNDC), the means for ascertaining including means for assigning (a) an enterprise ownership classification (EOClass) to comparable unstructured elements in said located documents and data by a pattern match, and (b) a non-enterprise ownership classification (NEOClass) to non-comparable unstructured elements in said located documents and data in the absence of a pattern match, said means for ascertaining ownership compares said project specification, said one or more descriptive functions, characteristics and objectives, said primary terms and secondary terms, to said uLEDC and uLNDC, and said means for assigning adding EOClass and NEOClass as source labeling or tagging to uLEDC and uLNDC; and, 
an intellectual property classification module assigning to uLEDC and uLNDC one or more intellectual property classifications (IP classes), said IP classes being trade-secret, non-trade-secret, licenseable, and innovative I.P. classifications wherein:
(a) the trade-secret IP class is assigned when an element in the project specification (i) does not pattern match elements in the uLNDC and (ii) does pattern match elements in the uLEDC; 
(b) the innovative IP class is assigned when an element in the project specification does not pattern match elements in the uLNDC and the uLEDC;
(c) the non-trade-secret IP class is assigned when an element in the project specification does pattern match an element in the uLNDC;
(d) the licenseable IP class is assigned when an element in the project specification (i) does not pattern match elements in the uLNDC, (ii) does pattern match elements in the uLEDC, and (iii) EOClass for the pattern matched uLEDC relates to one or more contractual joint venture partners, suppliers, manufacturers, distributors, and marketing organizations; and,

means for storing said project specification and said uLEDC and uLNDC, the associated EOClass and NEOClass, and the associated IP class 
53 – 122. (cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: There are no prior art references that teach either of the independent claims 1 and 52. Specifically, none of the prior art of record teach at least the following: 
ascertaining ownership characteristics by comparing unstructured LEDC (uLEDC) to unstructured LNDC (uLNDC) and (a) assigning an enterprise ownership classification (EOClass) to comparable unstructured elements in said located documents and data by a pattern match, and (b) assigning a non-enterprise ownership classification (NEOClass) to non-comparable unstructured elements in said located documents and data in the absence of a pattern match; 
said ascertaining ownership compares said project specification, said one or more descriptive functions, characteristics and objectives, said primary terms and secondary terms, to said uLEDC and uLNDC, and adds EOClass and NEOClass as source labeling or tagging to uLEDC and uLNDC; 
assigning to ownership assigned uLEDC and uLNDC one or more intellectual property classifications (IP classes), said IP classes being trade-secret, non-trade-secret, licenseable, and innovative I.P. classifications further includes:
(a)assigning the trade-secret IP class when an element in the project specification (i) does not pattern match elements in the uLNDC and (ii) does pattern match elements in the uLEDC; 
(b)assigning the innovative IP class when an element in the project specification does not pattern match elements in the uLNDC and the uLEDC;
(c)assigning the non-trade-secret IP class when an element in the project specification does pattern match an element in the uLNDC;

There are three closest pieces of prior art: 
1) Morscher, which is directed to documents that are classified according to a taxonomy. The taxonomy includes nodes, corresponding to object classes, arranged in a hierarchy. Class keywords are associated with the nodes. Search strings are formed for the classes by traversing the taxonomic branches and concatenating the keywords associated with the classes. For each object to be classified, a search engine is used to perform searches on the object using the search strings. The searches produce search scores for each search string. Each object is classified by identifying the class(es) corresponding to the highest search score(s) for the object, and classifying the object into the identified class(es). However, while Morscher is in the general field of classifying documents according to search strings, it does not disclose the particular steps above. 
2) Jiang, which is directed to a method for analyzing patent families, teaches  receiving a patent publication number; retrieving a family data set for the patent publication number, where the family data set includes a plurality of family member data sets, where each family member data set is related to the patent publication number and where each family member data set includes a publication number and country; storing the family data set; and graphically displaying a relationship between two or more of the plurality of family member data sets in the family data set. As such, while Jiang teaches IP classifications and related ownership data, it does not disclose the particular steps above. 

Regarding claim interpretation under 35 U.S.C. 112(f), as discussed in the Office Action mailed 12/13/2017, nay claims written as “means for” coupled with functional language fall under 35 U.S.C. 112(f) claim interpretation, however, Applicant has provide citations in the Remarks filed 8/31/2017 showing adequate structure in the Specification. 
Regarding eligibility under 35 U.S.C. 101, please see the Response to Arguments section in the Final Office Action mailed 5/30/2019. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687